996DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-14 and 17-22 are pending.  Claims 1, 11-12, and 18-19 are amended.  Claims 15-16 are cancelled.  Claims 21-22 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski et al. (US 2011/0137976 A1) in view of Sinha et al. (US 2013/0205315 A1).
For claim 1, Poniatowski and Sinha teach all the claimed subject matter. Poniatowski  discloses a computer-implemented method comprising: storing, by the client media device, the query fingerprints in a query database (see [0070], same as above, see also [0101], advertisements may be stored as well, and alternate 
However, Poniatowski fails to disclose receiving, by a client media device from a server device, a location-specific advertisement fingerprint set for a particular day-part, wherein the location-specific advertisement fingerprint set comprises query fingerprints that correspond to respective known advertisements that are shown during the particular day-part and at a location of the client media device; corresponding to respective portions of a media sequence that is presented by the client media device during the particular day-part and at the location of the client media device.  Further, the 
For claim 5, Poniatowski and Sinha teach all the claimed subject matter.  For claim 5, Poniatowski discloses all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses initiating the actionable event comprises replacing a generic advertisement with a targeted advertisement (same as claim 1, see [0101]).
For claim 6, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses initiating the actionable event comprises 
For claim 7, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses initiating the actionable event comprises providing a menu of enhancement programming options on the client media device (same as claim 1, see [0103]).
For claim 8, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses initiating the actionable event comprises sending, to a server device, an indication that the client media device presented a known advertisement with which the query fingerprint corresponds (same as claim 1, see Fig. 3).
For claim 9, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses the client media device is a network-connected client video device, and wherein the reference fingerprints comprise video fingerprints (see [0134], video fingerprints, and a similar technique applies to audio fingerprinting).
For claim 10, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses the client media device is a network-connected client audio device, and wherein the reference fingerprints comprise audio fingerprints (same as claim 9).
For claim 11, claim 11 is met for the same reasons as claim 1.
For claim 14, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 11.  Claim 14 is met for the same reasons as claim 5. 

For claim 18, claim 18 is met for the same reasons as claim 1.
For claim 20, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 18.  Claim 20 is met for the same reasons as claim 5. 
For claim 21, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  However, Poniatowski fails to disclose the particular day-part is morning, and the method further comprises receiving a second location-specific advertisement fingerprint set comprising fingerprints that correspond to respective known advertisement that are shown during a different day-part than the particular day-part at the location of the client media device.  Further, the examiner maintains that it was well known in the art as taught by Sinha.  Sinha teaches the particular day-part is morning, and the method further comprises receiving a second location-specific advertisement fingerprint set comprising fingerprints that correspond to respective known advertisement that are shown during a different day-part than the particular day-part at the location of the client media device (see [0054], ACR system 100, a server, may use viewer information to present a variant of an advertisement, and [0059], the viewer information may comprise time of day, such as after 10pm and before 6am, or at a different time when viewers eat breakfast, and/or location associated with TV device 141).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Sinha the limitation of receiving additional information on fingerprints including particular time and location for the purpose of providing advertisements relating to a user device time and location.
.

Claims 2-4, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski et al. in view of Sinha et al. further in view of Schenken et al. (US 2012/0307064 A1)
For claim 2, Sinha, Sinha, and Schenken teach all the claimed subject matter, as set forth in claim 1. 
However, Poniatowski fails to disclose reference database comprises a revolving buffer of a programmable length, and wherein the method further comprises updating the revolving buffer according to a programmable schedule.  Further, the examiner maintains that it was well known in the art as taught by Schenken.  Schenken teaches reference database comprises a revolving buffer of a programmable length, and wherein the method further comprises updating the revolving buffer according to a 
For claim 3, Sinha, Sinha, and Schenken teach all the claimed subject matter, as set forth in claim 1. 
However, Poniatowski fails to disclose updating the revolving buffer comprises: removing an oldest reference fingerprint from the revolving buffer; and adding a new reference fingerprint to the revolving buffer.  Further, the examiner maintains that it was well known in the art as taught by Schenken.  Schenken teaches updating the revolving buffer comprises: removing an oldest reference fingerprint from the revolving buffer; and adding a new reference fingerprint to the revolving buffer (see [0063], a revolving memory buffer in which newer data overwrites oldest data, which may be recorded on a server 110 from a data collection device 130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Sinha the limitation of using revolving storage by a revolving buffer for the purpose of replacing old with new resources.
For claim 4, Sinha, Sinha, and Schenken teach all the claimed subject matter, as set forth in claim 1. 
However, Poniatowski fails to disclose determining that the reference database is full; and based on the determining that the reference database is full, removing an 
For claim 12, Sinha, Sinha, and Schenken teach all the claimed subject matter, as set forth in claim 11. Claim 12 is met for the same reasons as claim 2.
For claim 13, Sinha, Sinha, and Schenken teach all the claimed subject matter, as set forth in claim 11. Claim 13 is met for the same reasons as claim 4.
For claim 19, Sinha, Sinha, and Schenken teach all the claimed subject matter, as set forth in claim 18. Claim 19 is met for the same reasons as claim 2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 17-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422